United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilkes-Barre, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1019
Issued: February 17, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2020 appellant filed a timely appeal from a February 28, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on January 14, 2020, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 28, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 14, 2020 appellant, then a 30-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date he injured his left arm while in the performance of
duty. He explained that he was lifting a tub of flats onto a stool when he felt pulling and pain in
his left arm. Appellant did not stop work. On the reverse side of the claim form the employing
establishment indicated that appellant was injured on January 14, 2020 while in the performance
of duty, and it stated that its knowledge of the facts of the injury agreed with appellant’s statements.
It further indicated, however, that it controverted the claim due to fact of injury.
A January 14, 2020 medical narrative report indicated that appellant was seen by Dr. Dale
Bortz, Jr., an osteopath Board-certified in family medicine. Dr. Bortz noted that appellant
complained that on that date he had injured his left shoulder when he picked up a tub of
mayonnaise. He diagnosed an unspecified sprain of the left shoulder joint and provided discharge
instructions for a shoulder sprain and muscle strain. Dr. Bortz also completed a duty status report
(Form CA-17) on January 14, 2020, indicating that appellant injured his left side on that date when
he lifted a tub and felt a pull in his left arm, and that his history of injury was consistent with this
description. Clinical findings included left shoulder tenderness upon palpation. Dr. Bortz
diagnosed a left shoulder sprain and listed appellant’s work restrictions.
In a January 23, 2020 development letter, OWCP advised him of the type of factual and
medical evidence necessary to establish his claim and attached a questionnaire for his completion.
It afforded him 30 days to submit the requested evidence.
A January 23, 2020 Form CA-17 report by a certified physician assistant indicated that
appellant was injured on January 14, 2020 when he lifted a tub and felt a pull in his left arm, and
that his history of injury was consistent with this description. Clinical findings included left
shoulder tenderness upon palpation and with range of motion, and appellant was diagnosed with a
left shoulder sprain. The report additionally listed appellant’s work restrictions.
The employing establishment controverted the claim in a February 3, 2020 letter,
indicating that, while appellant alleged in his traumatic injury form that he injured his left shoulder
while lifting a tub of flat mail onto a stool; however, his medical documentation from January 14,
2020 stated that he injured his left side when he picked up a tub of mayonnaise. It contended that
this discrepancy casted serious doubt on the validity of appellant’s claim.
On January 29, 2020 appellant completed OWCP’s development questionnaire. He stated
that, as he was lifting a tub of flat mail he felt a pull in his arm, causing him to drop the tub onto a
stool. Appellant indicated that, after the incident, he felt light pain and discomfort in his left arm
and he informed his supervisor of what occurred. He noted that he did not have any similar
disabilities or symptoms prior to his injury.
In a January 30, 2020 attending physician’s report (Form CA-20) from Dr. Bortz indicated
that on January 14, 2020 appellant was lifting a tub of mail when he experienced left shoulder
pain. He noted that there was no history or evidence of a concurrent or preexisting condition.
Dr. Bortz diagnosed left shoulder sprain/strain, and noted that appellant’s condition was caused or
aggravated by the alleged January 14, 2020 employment incident. He also noted that appellant
could return to full-time regular-duty work.
2

A January 30, 2020 Form CA-17 report from Dr. Bortz indicated that appellant was injured
on January 14, 2020 when he lifted a tub and felt a pull in his left arm, and that his history of injury
was consistent with this description. Dr. Bortz diagnosed a left shoulder sprain and advised
appellant to resume full-time regular-duty work.
By decision dated February 24, 2020, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that the event occurred as he
described. It concluded, therefore, that the requirements had not been met to establish an injury
as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of

3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2019);
Bonnie A. Contreras, 57 ECAB 364 (2006).
8

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9
A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 7.

3

action.10 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a prima facie case has been established. An employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.11
ANALYSIS
The Board finds that appellant has met his burden of proof to establish that the January 14,
2020 incident occurred in the performance of duty, as alleged.
Appellant alleged on his January 14, 2020 claim form that on that date he injured his left
arm while lifting a tub of flats when he felt pulling and pain in his left arm. The employing
establishment indicated that appellant was injured on January 14, 2020 in the performance of duty,
and it stated that its knowledge of the facts of the injury agreed with the statements of appellant.
Appellant’s January 29, 2020 statement responding to OWCP’s questionnaire included that he was
injured while lifting a tub of flats onto a stool when he felt a pull in his arm. Additionally, the
medical form reports submitted by appellant provided a consistent history of injury, that appellant
was injured on January 14, 2020 when he lifted a tub at work and felt a pull in his left arm.
While the January 14, 2020 narrative report from Dr. Bortz noted that appellant related that
on that date he injured his left shoulder when he picked up a tub of mayonnaise, the Board finds
that this one inconsistency is insufficient to cast serious doubt as to whether the specific event or
incident occurred at the time, place, and in the manner alleged,12 which is that he lifted some object
while in the performance of duty. Dr. Bortz subsequently corrected the mechanism of injury and
reported on January 30, 2020 that appellant was lifting a tub of mail at work when he sustained his
left shoulder injury. Appellant otherwise consistently stated in his claim form, statement to
OWCP, and statements to medical providers that he was injured on January 14, 2020 when he
lifted a tub and felt a pull in his left arm. An employee’s statement alleging that an injury occurred
at a given time and in a given manner is of great probative value and will stand unless refuted by
strong or persuasive evidence.13 Additionally, appellant timely reported lifting a tub of mail to his
supervisor and filed his traumatic injury claim form on January 14, 2020, the date of his injury,
and obtained medical treatment on that date as well. Therefore, the Board finds that appellant has
met his burden of proof to establish that the January 14, 2020 employment incident occurred when
the appellant lifted a tub of flats onto a stool as alleged.

10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

11

F.H., Docket No. 18-0869 (issued January 29, 2020); D.B., supra note 8.

12

See K.F., Docket No. 18-0485 (issued February 18, 2020).

13

Supra note 11.

4

As appellant has established that the January 14, 2020 employment incident occurred as
alleged, consideration of the medical evidence is necessary.14 Therefore, the case will be remanded
to OWCP to evaluate the medical evidence of record and determine whether appellant has met his
burden of proof to establish a medical condition causally related to the accepted January 14, 2020
employment incident.15 Following this and other such further development as deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish that the January 14,
2020 incident occurred in the performance of duty on January 14, 2020, as alleged. The Board
further finds that the case must be remanded to determine whether appellant sustained a medical
condition causally related to the accepted January 14, 2020 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 17, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

Q.T., Docket No. 19-1693 (issued March 27, 2020).

15

Id.

5

